Citation Nr: 0313918	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for seizure disorder.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in May 1999, the RO denied the 
veteran's claims for service connection for a psychiatric 
disability and seizure disorder.  In a rating decision dated 
in October 1999, the RO denied service connection for back 
and neck disabilities on the basis that the claims were not 
well grounded.  The issues of service connection for a 
psychiatric disability and seizure disorder were before the 
Board in March 2001, at which time it was remanded for 
additional development of the record and for due process.  

By rating decision dated in July 2002, the RO reconsidered 
the veteran's claims for service connection for psychiatric, 
back and neck disabilities pursuant to the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  In addition, the RO denied the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability.  


FINDINGS OF FACT

1.  The service medical records disclose no complaints or 
findings pertaining to a head injury or seizure disorder.

2.  A seizure disorder was initially documented many years 
after service, and there is no competent medical evidence 
linking it to service.

3.  An acquired psychiatric disability was not demonstrated 
during service or for many years following the veteran's 
separation from service.  

4.  Any current psychiatric disability has not been 
demonstrated to be related to service.

5.  The service medical records are negative for complaints 
or findings of a back disability.

6.  The veteran's current back disability, to include 
arthritis, was first demonstrated many years after service, 
and has not been shown to be related to service.

7.  A neck disability was not shown in service or at any time 
following the veteran's discharge from service.

8.  Service connection has not been established for any 
disability.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service, nor may a seizure disorder be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. § 3.309 
(2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307). 

2.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(c) (West Supp. 2002).

3.  A back disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.309 (2002); 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002) (to be codified in pertinent part 
at 38 C.F.R. § 3.307). 

4.  A neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West Supp. 2002).

5.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16; Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA eliminated the well-grounded claim requirement, has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify the veteran and the representative of the 
information and evidence necessary to substantiate a claim, 
and has enhanced VA's duty to assist a veteran in developing 
the evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decisions.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  By letter 
dated in June 2001, and in the supplemental statement of the 
case issued in December 2002, the veteran was apprised of the 
pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains private and VA clinical opinions as to the etiology 
of the veteran's seizure disorder.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The following laws apply to the claims for service 
connection.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
seizure disorder or arthritis becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §  3.309; 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to 
be codified in pertinent part at 38 C.F.R. § 3.307). 



I.  Service connection for a psychiatric 
disability and seizure disorder 

Factual background

No pertinent abnormalities were reported on the enlistment 
examination in October 1974.  The service medical records 
disclose that the veteran was seen in December 1976 after he 
ran into a guide wire while performing a drill.  It was 
indicated that he was told that he was knocked out for only a 
few minutes.  His vision was normal, and the veteran reported 
that he was not hit on the head.  It was noted that the 
examiner could see no apparent injury at that time.  The 
veteran was advised to return to the clinic if there were any 
problems.  Neurological and psychiatric evaluations on the 
separation examination in June 1977 were normal.  

The veteran was admitted to a private hospital in February 
1981.  It was reported that he had assaulted his girlfriend.  
He related that he had an extremely short temper.  He claimed 
that he had been "booted" out of school, and that he had 
received numerous traffic violations.  He added that he was 
in the brig while in service for three months for 
unauthorized absence.  The final diagnosis was antisocial 
personality.  

The veteran was hospitalized in a private facility in March 
1985.  He was brought from jail and admitted for a 
psychiatric evaluation because he had demonstrated a violent 
temper and dangerous behavior.  He denied any history of 
accidents.  A long history of drinking and drug problems 
since the age of sixteen was reported.  The pertinent 
diagnoses were alcohol and drug abuse, and personality 
disorder, antisocial type.  

On private hospitalization in April 1995, a long-standing 
history of seizures, perhaps over twenty years, was reported.  

Additional private medical records dated in 1995 disclose 
that the veteran was seen in June 1995 for acute situational 
stress and perhaps depressive symptoms with tension 
headaches.  

An electroencephalogram at a private facility in May 1997 was 
abnormal, and noted to be compatible with underlying seizure 
disorder.  

The veteran was admitted to the residential day treatment 
program of a private facility in May 1997.  It was reported 
that he had a history of an accident with a closed head 
injury.  The final diagnoses were generalized anxiety 
disorder with paranoid thoughts; manic-depressive 
symptomatology; intermittent explosive disorder; adjustment 
disorder with disturbance in mood and conduct; antisocial 
sociopathic personality type with oppositional defiant 
behavior; seizure disorder; and history of head injury.

The veteran was seen by a private psychologist for evaluation 
and testing in August 1998.  He related that he had had a 
couple of motorcycle accidents that he felt might have led to 
him having seizures.  Following an examination and various 
tests, the diagnostic impressions were mixed specific 
developmental disorder and epilepsy.

In a statement dated in November 1998, D. D. Parrish, M.D., a 
private psychiatrist, related that he had examined the 
veteran that month.  It was noted that the veteran had 
experienced a very dysfunctional family situation with 
repeated physical abuse prior to service.  He also 
experienced the suicide of his father before service.  It was 
stated that he did not show any signs of an affective 
disturbance or seizures prior to service.  During service, 
the veteran reportedly suffered a severe beating by several 
Marines with nightsticks when he was outside the base in a 
local town.  Subsequent to this, he claimed that he suffered 
occasional headaches and began to have problems with 
irritability, impulsivity and frequent fights.  It was stated 
that the change in his behavior continued following his 
service separation and found expression in irritability in 
interpersonal relationships as well as in employment.  In 
addition, it was alleged that he suffered a grand mal seizure 
in 1981 and that, since that time, he had experienced 
repeated grand mal seizures with episodes of accompanying 
coma.  The veteran related that when he had a magnetic 
resonance imaging following his first seizure, the physician 
noted that he had an area of brain damage, and made inquiries 
about previous head injuries.  

Following a mental status evaluation, the diagnoses were 
cyclothymic mood disorder, possibly secondary to head injury 
sustained in service; dysthymic; and grand mal epileptic 
seizures.  The examiner commented that the veteran had a 
history of personality shifts subsequent to service and a 
history of a head injury in service.  He added that the 
veteran developed grand mal seizures in 1981, and that they 
continued up to the present.  The examiner further commented 
that it was his opinion that the veteran might have suffered 
some brain damage from the head injury, and that this 
resulted in mood instability and poor impulse control, as 
well as grand mal seizures.  

VA outpatient treatment records show that the veteran was 
seen in the mental health clinic in February 2000.  The 
examiner noted a long, possibly life-long, history of mood 
dysphoria, anger and violence, increasing after he left 
service and associated with alcohol abuse.  Following a 
mental status evaluation, the pertinent assessments were 
depressive disorder, not otherwise specified; alcohol 
dependence, not otherwise specified; cluster B personality; 
and seizure disorder.  

The veteran was afforded a psychiatric examination by the VA 
in January 2002.  The examiner noted that the claims folder 
was not reviewed in its entirety.  According to the veteran, 
during service, a corporal did not like him and beat him up.  
The veteran claimed that his seizure disorder started after 
he was beat up by the corporal.  He argued that he did not 
know that he had had a seizure until he woke up with a tongue 
bite and a bite on his inner cheek.  He related that he was 
having a seizure every day, but only in his sleep.  He 
alleged that he was treated sometime from 1979 to 1980 when 
he stated he had a heart attack, but that it actually turned 
out to be a seizure.  The veteran also asserted that he was 
admitted to a private hospital in 1981 for about one month 
following a seizure.  He described an ongoing and chronic 
depression that was related to his relationship at that time.  

Following a mental status evaluation, the diagnoses were mood 
disorder, consider dysthymia, anxiety disorder, rule out 
bipolar disorder, mixed type; marijuana dependence, 
continuous, chronic, alcohol dependence, by history, in full 
remission; personality disorder, not otherwise specified; and 
claimed seizure disorder.  The examiner stated that the 
question of the veteran having a seizure disorder was 
probably true.  He opined that the seizure disorder could 
have resulted from traumatic causes, and noted that the 
veteran reported having motor vehicle accidents sometime in 
1974, "which apparently may have started a focus of seizure 
activity for whatever reason."  The examiner further stated 
that the veteran received additional injury when he was 
beaten up in service, and this "may have turned his focus of 
seizure into an acute activity thereby seizure started for 
the first time."  He added that he believed that the in-
service injury was not the exact cause of the veteran's 
seizure disorder.  The physician commented that it was quite 
hard to make with any valid certainty that the seizure 
disorder "is not prevailing prior to his military 
enlistment."  It was also difficult to determine whether the 
seizure activity started after he was allegedly beaten up in 
service.  

With respect to a psychiatric condition, the examiner 
asserted that the veteran's nervous condition had been 
ongoing since he was thirteen years old, when he started 
using substances after his father died.  In the examiner's 
opinion, the veteran had an existing personality disorder.  
The examiner also indicated that he did not think that the 
veteran's depression and anxiety were due to the claimed 
seizure disorder.  He stated that it was very difficult to 
provide an exact opinion relating to the veteran's seizure 
disorder, nervous condition or behavioral problems.  There 
were a lot of ifs and whats in formulating a valid opinion.  

The veteran was afforded a neurological examination by the VA 
in February 2002.  The examiner noted that the claims folder 
and VA file were reviewed.  He mentioned the November 1998 
report from Dr. Parrish.  He also referred to a notation that 
the veteran fell and bumped his head around the 1977 
timeframe, and that he passed out for a few minutes.  
Following an examination, the diagnosis was seizure disorder.  
The examiner stated that it appeared that the veteran had an 
assault and a head injury prior to 1981, when the veteran's 
seizure disorder reportedly began.  He commented that it was 
going to be very difficult to determine exactly when the 
veteran's seizures began and to determine its onset and how 
it evolved.  

A VA neurological examination was conducted in September 
2002.  The examiner noted that he reviewed the claims folder.  
The veteran spoke about events that occurred while he was in 
service.  He alleged that while at Camp Pendleton, in 1976 or 
1977, he was "jumped and beat up by three other marines 
using night sticks."  He stated that he did not seek 
immediate medical attention; rather he got drunk that 
weekend.  He related that at first, he was having seizures or 
what he thought were episodes where he would "bite the 
tongue and cheek" mostly during the night.  At some point, 
in the early 1980's, somebody else told him that he was 
having seizures, apparently in the midst of being seen for a 
heart attack.  The examiner commented that it was a well-
known fact that a number of behavioral and affective triggers 
exist for seizure disorders.  

The veteran was scheduled for a VA psychiatric examination in 
September 2002, but it was noted that he arrived six hours 
late for the appointment because he said he was having 
adverse affects of medication prescribed by a psychiatrist.  
The veteran related that he was very shaky and unable to 
focus.  

By letter dated in September 2002, the RO wrote the Naval 
Criminal Investigative Service and requested information 
concerning the incident the veteran described in which he was 
allegedly assaulted around December 1976 while stationed at 
either Camp Horno or Camp Pendleton.  

In November 2002, the Assistant Head, Records Management 
Division of the Naval Criminal Investigative Service reported 
that a search revealed no information concerning the veteran.  




Analysis

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The service medical records are negative for complaints or 
findings pertaining to a psychiatric disability.  The initial 
clinical indication of any psychiatric complaints is 
contained in the report from a private hospital in February 
1981.  The veteran was admitted at that time following an 
incident in which he physically assaulted his girlfriend.  
Although the record notes that he was in the brig for an 
unauthorized absence during service, no reference was made in 
the hospital report concerning any specific psychiatric 
problems that were present in service.  Moreover, it is 
significant to point out that a personality disorder was 
documented at that time.  As noted above, this is not a 
disability for which service connection may be granted.  

The Board concedes that more recent medical records 
demonstrate that the veteran has been diagnosed with an 
acquired psychiatric disability.  In this regard, following a 
private hospitalization in May 1997, the diagnoses included 
generalized anxiety disorder and manic-depressive 
symptomatology.  The fact remains, however, that the only 
evidence supporting the veteran's claim that a psychiatric 
disability had its onset in service consists of his own 
statements.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that Dr. Parrish opined 
that the veteran might have suffered brain damage from an in-
service head injury and that this resulted in mood 
instability and poor impulse control.  It must be observed, 
as will be explained in more detail below, that there is no 
confirmation in the service medical records to support the 
premise of Dr. Parrish that the veteran did, in fact, sustain 
a head injury in service.  In addition, it is not clear that 
mood instability and poor impulse control represent an 
acquired psychiatric disability that had its onset in 
service.  In light of the fact that there is no objective 
evidence of any psychiatric complaints during service or for 
several years thereafter, and that an acquired psychiatric 
disability was first demonstrated years following service, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for a psychiatric 
disability.  This medical evidence is of greater probative 
value than the veteran's statements in support of his claim 
for monetary benefits.  Therefore, the Board concludes that 
service connection is not warranted for a psychiatric 
disability.

The veteran argues that his seizure disorder resulted from a 
beating he received from other Marines while in service.  
Although the service medical records verify that the veteran 
was knocked out for a few minutes, they provide no support 
for his allegation that he was beaten up.  In this regard, 
the Board emphasizes that in December 1976, he ran into a 
guide wire and was knocked out.  The treatment record 
following this incident shows that he was not hit on the 
head.  He was seen on the day of the incident and was advised 
to return if necessary, but he did not seek further 
treatment.  Similarly, the Board acknowledges that when he 
was examined by the VA in February 2002, the examiner 
referred to the fact that the veteran bumped his head in 1977 
and that he passed out.  There is no objective evidence in 
the service medical records to show that this incident 
occurred.  Thus, the clinical record fails to establish that 
the veteran sustained any head injury, to include from a 
beating administered by other servicemen, during service.  

The evidence in support of the veteran's claim consists 
primarily of the statement from Dr. Parrish.  The veteran 
related the alleged incident in which he was attacked by 
other Marines and beaten.  He also indicated that he had a 
grand mal seizure in 1981.  It was based on this history, 
which is inconsistent with the contemporaneous clinical 
record, that Dr. Parrish premised his conclusion that the 
veteran sustained brain damage from the head injury and that 
it resulted in his seizures.  However, the medical records 
from 1981 fail to show that the veteran had a seizure 
disorder at that time.  The February 1981 private hospital 
report demonstrates that the veteran was treated for a 
personality disorder, and there was no mention of a seizure 
disorder.  

It was not until April 1995 that a long history of seizures 
was reported, and in May 1997 that an electroencephalogram 
revealed findings consistent with an underlying seizure 
disorder.  It must also be noted that the veteran has 
provided several accounts of the alleged beating he received 
in service.  In this regard, the Board points out that the 
report from Dr. Parrish indicates that he was beaten up by 
several Marines, while he claimed that he was attacked only 
be a corporal at the time of the VA psychiatric examination 
in January 2002.  The inconsistency in his stories minimizes 
his credibility.  Moreover, the Board emphasizes that the 
service medical records are negative for any reports of 
treatment following a beating.  Finally, the Board observes 
that the RO contacted the Naval Criminal Investigative 
Service in an attempt to corroborate the veteran's allegation 
that he was beaten in service.  The response showed that no 
information was found concerning the alleged incident.

In sum, the only medical evidence supporting the claim, that 
is, the report from Dr. Parrish, is predicated on an 
erroneous fact, and accordingly, his opinion is of minimal 
probative value.  As the Board is not bound to accept medical 
conclusions which are based on a history supplied by the 
veteran, where the history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Board does not have to accept that portion of the diagnoses.  
See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The 
absence of any clinical evidence in the service medical 
records demonstrating a head injury in service, and the fact 
that a seizure disorder was initially documented many years 
following service, leads the Board to conclude that the 
preponderance of the evidence is against the claim for 
service connection for a seizure disorder.  

			II.  Service connection for back and neck 
disabilities 

Factual background

The service medical records show that the veteran was seen in 
June 1976 for complaints of bumps to the neck and back for 
three weeks.  The veteran stated that these were painful.  
Hot soaks were recommended.  On the separation examination in 
June 1977, the spine was evaluated as normal. 

The veteran was seen in a private facility following a 
motorcycle accident in April 2000.  It was noted that he had 
no neck pain, and that his only pain was in the left upper 
quadrant, left flank, left anterolateral lower rib cage pain.  
A CT scan of the cervical and thoracic spine in April 2000 
revealed degenerative changes at the mid and lower thoracic 
spine with vertebral body osteophyte formation at multiple 
levels.  

A VA examination of the spine was conducted in October 2002.  
The veteran's claims folder was reviewed in conjunction with 
the examination.  The veteran indicated that he was somewhat 
confused as to why he was being examined for his spine and 
neck.  He stated that he was not having problems with his 
back or neck.  He did report low back pain.  Following an 
examination, including an X-ray study of the lumbosacral 
spine that revealed slight progression (compared to November 
2000) of spondylosis involving the mid to lower lumbar spine, 
the pertinent diagnoses were degenerative disc disease at the 
L3-4 to L5-S1 levels and degenerative joint disease of the 
lower left sacroiliac joint.  

Analysis 

The service medical records are negative for complaints or 
findings pertaining to the spine or neck.  Indeed, a clinical 
evaluation of the spine on the separation examination in June 
1977 was normal.  There is no clinical evidence of any 
disability of the back for many years following the veteran's 
discharge from service.  Moreover, no clinical evidence has 
been submitted linking any current back disability to 
service.  With respect to the neck, the Board observes that 
there is no objective medical evidence of any disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  In the 
absence of competent evidence linking a current back 
disability, initially demonstrated years after service, to 
service, or of current evidence of a neck disability, the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection for back or neck 
disabilities.  

III.  A total rating based on individual 
unemployability due to service-connected 
disability 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

As noted above, service connection has not been established 
for any disability.  Thus, despite the fact that there are 
some medical opinions of record to the effect that the 
veteran is not capable of employment, there is no basis on 
which a total rating based on individual unemployability due 
to service-connected disability can be granted.  In Sabonis, 
6 Vet. App. 426, the Court held that in a case where the law 
is dispositive of the claim, it should be denied because of 
lack of legal entitlement under the law.  




ORDER

Service connection for seizure disorder, a psychiatric 
disability, a back disability or a neck disability is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

